Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Konstanin Chaus, Reg. No. 72,523 on 12/21/2021.

Please amend [0052] of the Specification as below:

[00052]   Change segmentation module 310 may also or alternatively determine the set of changes by comparing existing versions of a code object. Comparing the versions may involve performing a comparison of textual data, graphic data, executable data, other data, or a combination thereof. In one example, the comparison may involve performing a textual comparison between versions of the code object to identify textual differences of a body of text (e.g., source code, configuration file). The textual comparison may be performed at any level of granularity and may be performed between one or more characters, words, lines, paragraphs, pages, files, other level, or a combination thereof. The textual differences may include one or more additions, deletions, moves, copies, font changes, formatting changes, other textual transformation, or a combination hereof. In another example, the comparison may involve performing a binary comparison between versions of the code object to identify binary differences. The binary comparison may be performed at any level of granularity and may be performed between one or more bits, bytes, packets, sectors, blocks, records, files, directories, other level, or a combination thereof. The differences may include on or more data additions, deletions, moves, copies, other data transformation, or a combination thereof. As discussed above, the comparison may or may not take into account the base versions or a common base version when performing the comparison to determine the change set.

The listing of claims below will replace all prior versions and listings of claims in the application:

Claim 1. (Currently Amended) A method comprising:
	determining a set of changes of a first version of a code object, wherein the code object is associated with a plurality of versions;
	generating a first hash based on the set of changes, wherein the first hash comprises a plurality of delta hashes that  are calculated based on change data  in the set of changes of the first version of the code object, wherein the change data comprises position data and content data;
	accessing a second hash representing a set of changes of a second version of the code object, wherein the second hash comprises a plurality of delta hashes that are calculated based on change data in the set of changes of the second version of the code object, wherein the change data in the set of changes of the second version of the code object comprises position data and content data;
	comparing the plurality of delta hashes of the first hash and the plurality of delta hashes of the second hash;
	in response to determining that all of the delta hashes of the first hash match all of the delta hashes of the second hash, indicating the set of changes of the first version and the set of changes of the second version are equivalent and that the first hash matches the second hash; 
 in response to  the indication , assigning, to the second version,  at least one virtual machine used by the first version; and
	executing the second version using the at least one virtual machine.

Claim 2. (Currently Amended) The method of claim 1, wherein each version of the plurality of versions corresponds to at least an object hash , wherein  the object hash comprises a hash of a version of the code object that includes the particular changes.

Claim 3. (Original) The method of claim 1, wherein the code object comprises source code and wherein the set of changes of the first version comprises at least one of an addition, a removal, or an update of a line of text of the source code.

Claim 4. (Canceled)

Claim 5. (Previously Presented) The method of claim 1, wherein generating the first hash comprises:
	determining the change data for multiple changes in the set of changes of the first version; and
	calculating a hash value of the position data and content data using a hash function.



Claim 7. (Original) The method of claim 1, wherein the set of changes of the first version are made by a first device and the set of changes of the second version are made by a second device.

Claim 8. (Canceled)

Claim 9. (Original) The method of claim 1, wherein the plurality of versions of the coding object are arranged in a tree data structure that comprises a plurality of branches, and wherein the first version and the second version are located on branches that are based on different versions of the code object.

Claim 10. (Original) The method of claim 1, wherein determining the set of changes comprises performing a textual comparison between the first version of the code object and a base version of the code object to identify a change to textual content of the code object, wherein the first version and the base version are separated by multiple versions of the plurality of versions.

Claim 11. (Original) The method of claim 1, wherein the indicating comprises providing a signal that indicates the set of changes of the first version are included in the second version of the coding object.

Claim 12. (Currently Amended) A system comprising: 
	a memory; and 
	a processing device communicably coupled to the memory, the processing device to: 
		determine a set of changes of a first version of a code object, wherein the code object comprises a plurality of versions; 
		generate a first hash based on the set of changes, wherein the first hash comprises a plurality of delta hashes that  are calculated based on change data  in the set of changes of the first version of the code object, wherein the change data comprises position data and content data; 
		access a second hash representing a set of changes of a second version of the code object, wherein the second hash comprises a plurality of delta hashes that are calculated based on change data in the set of changes of the second version of the code object, wherein the change data in the set of changes of the second version of the code object comprises position data and content data; 
		compare the plurality of delta hashes of the first hash and the plurality of delta hashes of the second hash;
		in response to a determination that all of the delta hashes of the first hash match all of the delta hashes of the second hash, indicate the set of changes of the first version and the set of changes of the second version are equivalent and that the first hash matches the second hash; 
 in response to  the indication , assign, to the second version,  at least one virtual machine used by the first version; and
		execute the second version using the at least one virtual machine.

Claim 13. (Currently Amended) The system of claim 12, wherein each version of the plurality of versions corresponds to at least an object hash , wherein  the object hash comprises a hash of a version of the code object that includes the particular changes.

Claim 14. (Original) The system of claim 12, wherein the code object comprises source code and wherein the set of changes of the first version comprises at least one of an addition, a removal, or an update of a line of text of the source code.

Claim 15. (Canceled) 

Claim 16. (Currently Amended) A non-transitory machine-readable storage medium comprising instructions that cause a processing device to:
	determine a set of changes of a first version of a code object, wherein the code object is associated with a plurality of versions;
	generate  a first  hash based on [[a]] the set of changes, wherein the first hash comprises a plurality of delta hashes  that are calculated based on change data  in the set of changes of the first version ;
	access  a second  hash representing a set of changes of a second version of the code object, wherein the second hash comprises a plurality of delta hashes that are calculated based on change data in the set of changes of the second version of the code object, wherein the change data in the set of changes of the second version of the code object comprises position data and content data;
	compare  the plurality of delta hashes of the first  hash and the plurality of delta hashes of the second  hash; 
	in response to a determination that  all of the delta hashes of the first hash match all of the delta hashes of the second hash,  indicate the set of changes of the first version and the set of changes of the second version are equivalent and that the first hash matches the second hash; 
	 in response to  the indication , assigning, to the second version,  at least one virtual machine used by  the first version; and
	execute the second version using the at least one virtual machine.

Claim 17. (Currently Amended) The non-transitory machine-readable storage medium of claim 16, wherein each version of the plurality of versions corresponds to at least an object hash, wherein  the object hash comprises a hash of the code object that includes the particular changes.

Claim 18. (Original) The non-transitory machine-readable storage medium of claim 16, wherein the code object comprises source code and wherein the set of changes of the first version comprises at least one of an addition, a removal, or an update of a line of text of the source code.

Claim 19. (Canceled)

Claim 20. (Currently Amended) The non-transitory machine-readable storage medium of claim 16, wherein generating the first  hash comprises: 
	determining the change data for multiple changes in the set of changes of the first version; and
	calculating a hash value of the position data and content data using a hash function.

Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.

Reasons for Allowance
Claims 1-3, 5-7, 9-14, 16-18, and 20 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            December 23, 2021